DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/21, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2014/0243703 to Schmidt et al.; U. S. Publication No. 2004/0167385 to Rioux et al.; U. S. Publication No. 2014/0276367 to Kersten et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “the elongated instrument having an elongated wall that extends a distance from a first terminal end to a second terminal end, the elongated instrument defining a lumen along at least a portion of the distance, the elongated instrument further defining a passage into the lumen; a plurality of portals formed through the elongated wall along a selected length configured to allow a fluid to flow into the lumen from an external environment; and a pressure sensor integrated with the elongated instrument and configured to measure a pressure within the external environment at the plurality of portals along the selected length, wherein the pressure sensor is configured to provide a pressure signal based on the measurement of the pressure at the external environment”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793